Alvey, J.,
delivered the opinion of the Court.
The only question in this case is, whether the power of removal of causes, as given and limited by the Constitution, applies to the case of an appeal from a justice of the peace pending in a Circuit Court. The provision in the Constitution authorizing removals has never been construed as extending to cases of appeal pending in the Circuit Courts, and we are clearly of opinion that it has no application to them whatever. In the case of Hoshall vs. Hoffacker, 11 Md., 362, it was held that under the provision of the Constitution of 1851, then in force, in relation to removal of causes for trial, the Circuit Courts had no power to remove causes pending before them on appeal. That was a case of an appeal from an order of the County Commissioners pending in the Circuit Court; but the principle and reason of the decision are completely applicable to this case, and must be taken as conclusive of it. The provision in our present Constitution in relation to removal of causes, as that provision has been altered by the amend*462ment of 1874, ch. 364, is substantially the same as that contained in the Constitution of 1851, so far as the nature and character of the causes or proceedings embraced by it, are concerned, except as to petitions for freedom, not mentioned in the present Constitution; and there can be no reason why the construction, in this respect, of the two clauses, should be different. See also Cooke vs. Cooke, 41 Md., 368.
(Decided 16th July, 1879.)
The order of the Court below must, therefore, be affirmed.

Order affirmed,


with costs.